

115 S2080 IS: End Banking for Human Traffickers Act of 2017
U.S. Senate
2017-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2080IN THE SENATE OF THE UNITED STATESNovember 6, 2017Ms. Warren (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo increase the role of the financial industry in combating human trafficking.
	
 1.Short titleThis Act may be cited as the End Banking for Human Traffickers Act of 2017. 2.Coordination of human trafficking issues by the Office of Terrorism and Financial Intelligence (a)FunctionsSection 312(a)(4) of title 31, United States Code, is amended—
 (1)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively; and
 (2)by inserting after subparagraph (D) the following:  (E)combating illicit financing relating to human trafficking;.
 (b)Interagency coordinationSection 312(a) of such title is amended by adding at the end the following:  (8)Interagency coordinationThe Secretary of the Treasury, after consultation with the Undersecretary for Terrorism and Financial Crimes, shall designate an office within the OTFI that shall coordinate efforts to combat the illicit financing of human trafficking with—
 (A)other offices of the Department of the Treasury; (B)other Federal agencies, including—
 (i)the Office to Monitor and Combat Trafficking in Persons of the Department of State; and (ii)the Interagency Task Force to Monitor and Combat Trafficking;
 (C)State and local law enforcement agencies; and (D)foreign governments..
			3.Strengthening the role of anti-money laundering and other financial tools in combating human
			 trafficking
			(a)Interagency task force recommendations targeting money laundering related to human trafficking
 (1)In generalNot later than 270 days after the date of the enactment of this Act, the Interagency Task Force to Monitor and Combat Trafficking shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Financial Services of the House of Representatives, the Committee on the Judiciary of the House of Representatives, the Secretary of the Treasury, and each appropriate Federal banking agency—
 (A)an analysis of anti-money laundering efforts of the United States Government and United States financial institutions related to human trafficking; and
 (B)appropriate legislative, administrative, and other recommendations to strengthen efforts against money laundering relating to human trafficking.
 (2)Required recommendationsThe recommendations under paragraph (1) shall include— (A)best practices based on successful anti-human trafficking programs currently in place at financial institutions that are suitable for broader adoption;
 (B)stakeholder feedback on policy proposals derived from the analysis conducted by the task force referred to in paragraph (1) that would enhance the efforts and programs of financial institutions to detect and deter money laundering related to human trafficking, including any recommended changes to internal policies, procedures, and controls related to human trafficking;
 (C)any recommended changes to training programs at financial institutions to better equip employees to deter and detect money laundering related to human trafficking; and
 (D)any recommended changes to expand human trafficking-related information sharing among financial institutions and between such financial institutions, appropriate law enforcement agencies, and appropriate Federal agencies.
 (b)Additional reporting requirementSection 105(d)(7) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
 (1)in the matter preceding subparagraph (A)— (A)by inserting the Committee on Financial Services, after the Committee on Foreign Affairs; and
 (B)by inserting the Committee on Banking, Housing, and Urban Affairs after the Committee on Foreign Relations,;
 (2)in subparagraph (Q)(vii), by striking ; and and inserting a semicolon; (3)in subparagraph (R), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (S)the efforts of the United States to eliminate money laundering related to human trafficking and the number of investigations, arrests, indictments, and convictions in money laundering cases with a nexus to human trafficking.
						.
 (c)Required review of proceduresNot later than 180 days after the date of the enactment of this Act, the Federal Financial Institutions Examination Council, in consultation with the Secretary of the Treasury, the private sector, and appropriate law enforcement agencies, shall—
 (1)review and enhance training and examinations procedures to improve the surveillance capabilities of anti-money laundering, and countering the financing of terrorism programs to detect human trafficking-related financial transactions;
 (2)review and enhance procedures for referring potential human trafficking cases to the appropriate law enforcement agency; and
 (3)determine, as appropriate, whether requirements for financial institutions and covered financial institutions are sufficient to detect and deter money laundering related to human trafficking.